PER CURIAM.
James Edward Lowe, III, appeals the district court’s order denying relief on.his Bivens * complaint. We have reviewed *609the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Lowe v. Shah, No. CA-03-1423-1 (E.D.Va. Mar. 4, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).